     Case 3:20-cv-00699-L-BN Document 7 Filed 05/26/20                           Page 1 of 2 PageID 52



                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

JOHN-BENJAMIN KELLY (Dallas Cty.                         §
Jail Booking No. 19055398),                              §
                                                         §
            Petitioner,                                  §
                                                         §
v.                                                       §            Civil Action No. 3:20-CV-699-L
                                                         §
DALLAS SHERIFF,                                          §
                                                         §
            Respondent.                                  §

                                                     ORDER

           On March 25, 2020, United States Magistrate Judge David Horan entered the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge (“Report”) (Doc. 5),

recommending that the court deny without prejudice Petitioner John-Benjamin Kelly’s

(“Petitioner”) Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State

Custody (Doc. 2) for failure to exhaust administrative remedies. No objections to the Report were

filed.

           Having reviewed the pleadings, file, record in this case, and Report, the court determines

that the findings and conclusions of the Magistrate Judge are correct, and accepts them as those

of the court. Accordingly, the court denies Petitioner’s Petition Under 28 U.S.C. § 2254 for Writ

of Habeas Corpus by a Person in State Custody (Doc. 2) for failure to exhaust state court

administrative remedies, and dismisses without prejudice this action.

           Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability. * The court determines that Petitioner has failed to


*
    Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

Order – Page 1
   Case 3:20-cv-00699-L-BN Document 7 Filed 05/26/20                                 Page 2 of 2 PageID 53



show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” and “debatable whether [this court] was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the Report. In the event that

Petitioner files a notice of appeal, he must pay the $505 appellate filing fee or submit a motion to

proceed in forma pauperis on appeal.

         It is so ordered this 26th day of May, 2020.


                                                                  _________________________________
                                                                  Sam A. Lindsay
                                                                  United States District Judge




                  (a)      Certificate of Appealability. The district court must issue or deny a certificate
         of appealability when it enters a final order adverse to the applicant. Before entering the final order,
         the court may direct the parties to submit arguments on whether a certificate should issue. If the
         court issues a certificate, the court must state the specific issue or issues that satisfy the showing
         required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the
         denial but may seek a certificate from the court of appeals under Federal Rule of Appellate
         Procedure 22. A motion to reconsider a denial does not extend the time to appeal.

(b)      Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order entered
under these rules. A timely notice of appeal must be filed even if the district court issues a certificate of appealability

Order – Page 2
